     CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 1 of 16



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Insignia Systems, Inc.,                                    Civ. No. 19-1820 (MJD/BRT)

                     Plaintiff,

v.

News Corporation, News America                                  ORDER
Marketing FSI L.L.C., and News America
Marketing In-Store Services L.L.C.,

                     Defendants.


Alejandra Salinas, Esq., Arun S. Subramanian, Esq., Gloria Park, Esq., Mark Musico,
Esq., and William Christopher Carmody, Esq., Susman Godfrey LLP; Hunter J. Shkolnik,
Esq., Napoli Shkolnik PLLC; Jerry W. Blackwell, Esq., and S. Jamal Faleel, Esq.,
Blackwell Burke PA, counsel for Plaintiff.

Gerson Avery Zweifach, Esq., Williams & Connolly LLP; Jane B. O’Brien, Esq., Jeannie
S. Rhee, Esq., Kenneth A. Gallo, Esq., William Michael, Esq., and Heather Milligan,
Esq., Paul, Weiss, Rifkind, Wharton & Garrison LLP; Nicole M. Moen, Esq., Rachel
Dougherty, Esq., Timothy M. O’Shea, Esq., and Todd A. Wind, Esq., Fredrikson &
Byron, PA, counsel for Defendants.


       This matter is before the Court on Plaintiff’s Motion for a Protective Order

Regarding Defendants’ Notice of Rule 30(b)(6) Deposition (Doc. No. 155), 1 Defendants’

Motion to Determine the Sufficiency of Plaintiff’s Responses and Objections to




1
      Defendants filed an opposition to Plaintiff’s Motion for a Protective Order
Regarding Defendants’ Notice of Rule 30(b)(6) Deposition at Doc. No. 184.
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 2 of 16



Defendants’ Requests for Admission and Rule 30(b)(6) Deposition (Doc. No. 161), 2 and

Plaintiff’s Second Motion to Compel. (Doc. No. 164.) 3 Based on the record and

submissions filed, the Court issues an Order as stated below.

                               STANDARD OF REVIEW

      Federal Rule of Civil Procedure 26 governs the scope of discovery in federal

court. Fed. R. Civ. P. 26(b)(1). Federal Rule of Civil Procedure 26(b)(2)(C) provides:

      On motion or on its own, the court must limit the frequency or extent of
      discovery otherwise allowed by these rules or by local rule if it determines
      that:

      (i) the discovery sought is unreasonably cumulative or duplicative, or can
      be obtained from some other source that is more convenient, less
      burdensome, or less expensive;

      (ii) the party seeking discovery has had ample opportunity to obtain the
      information by discovery in the action; or

      (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

Rule 26(b)(1) provides that:

      [p]arties may obtain discovery regarding any nonprivileged matter that is
      relevant to any party’s claim or defense and proportional to the needs of the
      case, considering the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to relevant information,
      the parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit.


2
       Plaintiff filed an opposition to Defendant’s Motion to Determine the Sufficiency
of Plaintiff’s Responses and Objections to Defendants’ Requests for Admission and Rule
30(b)(6) Deposition at Doc. No. 182.
3
      Defendants’ filed an opposition to Plaintiff’s Second Motion to Compel at Doc.
No. 178.

                                            2
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 3 of 16



Fed. R. Civ. P. 26(b)(1). “A party or any person from whom discovery is sought may

move for a protective order in the court where the action is pending . . . . The court may,

for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense, . . . .” Fed. R. Civ. P. 26(c)(1).

       The discovery motions now before the Court relate to Document Requests,

Requests for Admission, and a Rule 30(b)(6) deposition notice. The relevant Rules and

requirements relating to those topics are as follows.

       A.     Rule 30(b)(6) Deposition

The relevant portions of Rule 30(b)(6) provide:

       [A] party may name as the deponent a public or private corporation, a
       partnership, an association, a governmental agency, or other entity and
       must describe with reasonable particularity the matters for examination.
       The named organization must then designate one or more officers,
       directors, or managing agents, or designate other persons who consent to
       testify on its behalf; and it may set out the matters on which each person
       designated will testify . . . The persons designated must testify about
       information known or reasonably available to the organization.

Fed. R. Civ. P. 30(b)(6). The Rule requires the “matters for examination” be described

with particularity to provide the responding entity with sufficient notice regarding what

may be covered during the deposition in order to be prepared. See id.

       B.     Rule 34 Document Requests

       Document requests must “describe with reasonable particularity” the documents

sought. Fed. R. Civ. P. 34(b). If a document request comports with Rule 34 and the scope

and limits of Rule 26, the responding party must produce documents within its

“possession, custody, or control.” Fed. R. Civ. P. 34(a).


                                             3
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 4 of 16



       C.     Rule 36 Requests for Admission

       Rule 36 provides:

       A party may serve on any other party a written request to admit, for
       purposes of the pending action only, the truth of any matters within the
       scope of Rule 26(b)(1) relating to:

       (A)    facts, the application of law to fact, or opinions about either; and
       (B)    the genuineness of any described documents.

Fed. R. Civ. P. 36(a)(1). The Rule also provides:

       The requesting party may move to determine the sufficiency of an answer
       or objection. Unless the court finds an objection justified, it must order that
       an answer be served. On finding that an answer does not comply with this
       rule, the court may order either that the matter is admitted or that an
       amended answer be served. The court may defer its final decision until a
       pretrial conference or a specified time before trial. Rule 37(a)(5) applies to
       an award of expenses.

Fed. R. Civ. P. 36(a)(6).

                                DISCOVERY AT ISSUE

       The following discovery is at issue:

      1.     Plaintiff’s Motion for a Protective Order Regarding Defendants’ Notice of
Rule 30(b)(6) Deposition (Doc. No. 155):

              a.     Topic 2: The complete factual basis (if any) for each denial asserted
                     in Insignia’s Answer to Defendants’ Counterclaim, filed on
                     September 4, 2019 in this matter (Dkt. 27), including the details of
                     any investigation done by Insignia to determine such facts.

              b.     Topic 3: Your responses to Defendants’ expedited discovery
                     requests served on April 13, 2020, including Defendants’ First Set of
                     Requests for Admission, First Set of Interrogatories, and Third Set
                     of Requests for Production of Documents and Things.

              c.     Topic 4: The underlying facts and conduct supporting the Released
                     Matters, including but not limited to the factual bases for the
                     allegations made in the course of Insignia I in the Complaint,

                                              4
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 5 of 16



                    Amended Complaint, Opposition to Defendant’s Motion for
                    Summary Judgment and Trial Brief regarding: (a) the Defendants’
                    alleged unlawful acquisition of monopoly power; (b) the
                    Defendants’ alleged computer theft and other tortious conduct
                    directed towards Floorgraphics; (c) the Defendants’ alleged
                    acquisition of competitors; (c) the Defendants’ alleged role in raising
                    barriers to entry; (d) the Defendants’ alleged baseless threats of
                    litigation against retailers; (e) the Defendants’ alleged
                    misrepresentation and overstatement of Defendants’ legal rights;
                    (f) the Defendants’ alleged pressure tactics and other efforts to
                    interfere with actual and potential clients and customers of Insignia;
                    (g) the Defendants’ alleged use of exclusivity provisions and rights
                    of first refusal with retailers; (h) the Defendants’ alleged use of
                    lengthy contracts with retailers, whether achieved through the initial
                    term, renewals or mid-term extensions; (i) the Defendants’ alleged
                    use of staggered renewal terms for retail contracts; and (j) the
                    Defendants’ alleged anticompetitive intent to obtain and exploit
                    monopoly power and prevent Insignia from competing on the merits.

             d.     Topic 5: Any and all efforts undertaken by Insignia, prior to filing
                    the Complaint, to ensure that the Complaint did not include any
                    assertion of facts or conduct supporting the Released Matters.

      2.     Defendants’ Motion to determine the sufficiency of Plaintiff’s answers
and objections to Defendants’ expedited Requests for Admission (“RFA”) (Doc.
No. 161):

             a.     RFA 1: Admit that the following statement in Paragraph 3 of the
                    Complaint refers to a statement allegedly made by Paul Carlucci in
                    or before 2002: “As a former News America Marketing, Inc.
                    chairman put it, he has vowed to ‘destroy’ News’s competitors.”

                    RESPONSE: The phrases “refers to” and “statement allegedly made
                    by” are vague and ambiguous. Insignia further objects to this request
                    insofar as it seeks information that is not relevant to any claims or
                    defenses in this case, and not proportional to the needs of the case.
                    Insignia further objects to this request insofar as it seeks information
                    protected from discovery by the attorney-client privilege and the
                    attorney-work product doctrine. Subject to and without waiving
                    Insignia’s objections, Denied.

             b.     RFA 2: Admit that Insignia referenced the alleged statement
                    identified in Request No. 1 in (i) Insignia’s Mem. in Opp’n to NAM

                                            5
CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 6 of 16



             In-Store’s Mot. S.J. 33, Insignia I, ECF No. 515 (filed under seal
             Feb. 27, 2009) (quoting G. Rebh Tr., Sept. 27, 2006, Ex. 27 at
             281:19-284:19) and (ii) Insignia’s Case Statement 10, Insignia I,
             ECF No. 739 (filed under seal Nov. 29, 2010).

             RESPONSE: The phrase “referenced the alleged statement identified
             in” is vague and ambiguous. Insignia further objects to this request
             insofar as it seeks information that is not relevant to any claims or
             defenses in this case, and not proportional to the needs of the case.
             Insignia further objects to this request insofar as it seeks information
             protected from discovery by the attorney-client privilege and the
             attorney-work product doctrine. Subject to and without waiving
             Insignia’s objections, denied.

       c.    RFA 3: Admit that the following statement in Paragraph 31 of the
             Complaint, “[a] former News account manager has testified that 100
             percent of his retail accounts in the southeast United States had
             exclusivity clauses,” refers to testimony given by Robert Emmel in
             or prior to 2009.

             RESPONSE: The phrase “refers to” is vague and ambiguous.
             Insignia further objects to this request insofar as it seeks information
             that is not relevant to any claims or defenses in this case, and not
             proportional to the needs of the case. Insignia further objects to this
             request insofar as it seeks information protected from discovery by
             the attorney-client privilege and the attorney-work product doctrine.
             Subject to and without waiving Insignia’s objections, denied.

       d.    RFA 4: Admit that Insignia included the transcript of Robert Emmel
             containing the testimony identified in Request No. 3 (Transcript of
             R. Emmel Testimony, January 15, 2008, at 132:13-17) on its trial
             exhibit list in Insignia I, ECF No. 745, PX 2960 (filed Nov. 29,
             2010).

             RESPONSE: The phrase “containing the testimony identified in” is
             vague and ambiguous. Insignia further objects to this request insofar
             as it seeks information that is not relevant to any claims or defenses
             in this case, and not proportional to the needs of the case. Insignia
             further objects to this request insofar as it seeks information
             protected from discovery by the attorney-client privilege and the
             attorney-work product doctrine. Subject to and without waiving
             Insignia’s objections, denied.


                                     6
CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 7 of 16



       e.    RFA 5: Admit that the following statements referenced in Paragraph
             35 of the Complaint refer to statements allegedly made by Paul
             Carlucci in 2001: “A former News America Marketing chief
             operations officer has explained that News has used such overly
             broad language to introduce signage that was not considered by the
             retailer at the time the contract was entered into. The officer went on
             to conclude his explanation of this aggressive tactic by stating: ‘[I]f
             there was any one [on staff] who was a bed wetting liberal [and]
             concerned about doing the right thing, they should speak up at that
             point, and he would arrange for human resources to work with that
             person and they would exit the company.’”

             RESPONSE: The phrases “refer to” and “statements allegedly made
             by” are vague and ambiguous. Insignia further objects to this request
             insofar as it seeks information that is not relevant to any claims or
             defenses in this case, and not proportional to the needs of the case.
             Insignia further objects to this request insofar as it seeks information
             protected from discovery by the attorney-client privilege and the
             attorney-work product doctrine. Subject to and without waiving
             Insignia’s objections, denied.

       f.    RFA 6: Admit that Insignia referenced the alleged statements
             identified in Request No. 5 in Insignia’s Mem. in Opp’n to NAM In-
             Store’s Mot. S.J. 33-34, Insignia I, ECF No. 515 (filed under seal
             Feb. 27, 2009).

             RESPONSE: The phrase “referenced the alleged statements
             identified in” is vague and ambiguous. Insignia further objects to this
             request insofar as it seeks information that is not relevant to any
             claims or defenses in this case, and not proportional to the needs of
             the case. Insignia further objects to this request insofar as it seeks
             information protected from discovery by the attorney-client privilege
             and the attorney-work product doctrine. Subject to and without
             waiving Insignia’s objections, denied.

       g.    RFA 7: For Paragraph 42 of the Complaint, admit that (i) the
             statement therein refers to a statement allegedly made by Martin
             Garofalo in or before 2004, and (ii) speaking notes evidencing this
             statement were included on Insignia’s trial exhibit list in Insignia I,
             ECF No. 745, PX 337 at p. 23 (filed Nov. 29, 2010).

             RESPONSE: The phrases “refers to” and “statement allegedly made
             by” are vague and ambiguous. Insignia further objects to this request

                                     7
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 8 of 16



                    insofar as it seeks information that is not relevant to any claims or
                    defenses in this case, and not proportional to the needs of the case.
                    Insignia further objects to this request insofar as it seeks information
                    protected from discovery by the attorney-client privilege and the
                    attorney-work product doctrine. Subject to and without waiving
                    Insignia’s objections, denied.

             h.     RFA 8: Admit that Insignia referenced the alleged statements
                    identified in Request No. 7 in support of arguments made in
                    Insignia’s Mem. in Opp’n to NAM In-Store’s Mot. S.J. 12-13,
                    Insignia I, ECF No. 515 (filed under seal Feb. 27, 2009).

                    RESPONSE: The phrase “referenced the alleged statements
                    identified in” is vague and ambiguous. Insignia further objects to this
                    request insofar as it seeks information that is not relevant to any
                    claims or defenses in this case, and not proportional to the needs of
                    the case. Insignia further objects to this request insofar as it seeks
                    information protected from discovery by the attorney-client privilege
                    and the attorney-work product doctrine. Subject to and without
                    waiving Insignia’s objections, denied.

             i.     RFA 9: For Paragraph 43 of the Complaint, admit that (i) it refers to
                    a statement allegedly made by Martin Garofalo in or before 2006,
                    and (ii) a presentation script evidencing this statement was included
                    on Insignia’s trial exhibit list in Insignia I, ECF No. 745, PX 1572 at
                    p. 9 (filed Nov. 29, 2010).

                    RESPONSE: The phrases “refers to” and “statement allegedly made
                    by” are vague and ambiguous. Insignia further objects to this request
                    insofar as it seeks information that is not relevant to any claims or
                    defenses in this case, and not proportional to the needs of the case.
                    Insignia further objects to this request insofar as it seeks information
                    protected from discovery by the attorney-client privilege and the
                    attorney-work product doctrine. Subject to and without waiving
                    Insignia’s objections, denied.

       3.      Regarding Defendants’ Motion to compel Plaintiff’s 30(b)(6) deposition on
the topics noticed (Doc. No. 161):

             a.     Topic 1: Provide the date for each undated claim and allegation
                    asserted in the Complaint.

             b.     Topic 2: The complete factual basis (if any) for each denial asserted

                                            8
CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 9 of 16



             in Insignia’s Answer to Defendants’ Counterclaim, filed on
             September 4, 2019 in this matter (Doc. No. 27), including the details
             of any investigation done by Insignia to determine such facts.

       c.    Topic 3: Your responses to Defendants’ expedited discovery
             requests served on April 13, 2020, including Defendants’ First Set of
             Requests for Admission, First Set of Interrogatories, and Third Set
             of Requests for Production of Documents and Things.

       d.    Topic 4: The underlying facts and conduct supporting the Released
             Matters, including but not limited to the factual bases for the
             allegations made in the course of Insignia I in the Complaint,
             Amended Complaint, Opposition to Defendant’s Motion for
             Summary Judgment and Trial Brief regarding: (a) the Defendants’
             alleged unlawful acquisition of monopoly power; (b) the
             Defendants’ alleged computer theft and other tortious conduct
             directed towards Floorgraphics; (c) the Defendants’ alleged
             acquisition of competitors; (c) the Defendants’ alleged role in raising
             barriers to entry; (d) the Defendants’ alleged baseless threats of
             litigation against retailers; (e) the Defendants’ alleged
             misrepresentation and overstatement of Defendants’ legal rights; (f)
             the Defendants’ alleged pressure tactics and other efforts to interfere
             with actual and potential clients and customers of Insignia; (g) the
             Defendants’ alleged use of exclusivity provisions and rights of first
             refusal with retailers; (h) the Defendants’ alleged use of lengthy
             contracts with retailers, whether achieved through the initial term,
             renewals or mid-term extensions; (i) the Defendants’ alleged use of
             staggered renewal terms for retail contracts; and (j) the Defendants’
             alleged anticompetitive intent to obtain and exploit monopoly power
             and prevent Insignia from competing on the merits

       e.    Topic 6: The complete factual basis (if any) for Insignia’s
             Affirmative Defense No. 4, asserted in its Answer to Defendants’
             Counterclaim, including all facts supporting the allegations that any
             of the Defendants “frustrated or prevented Insignia’s performance”
             of its obligations under the Settlement Agreement, “and/or otherwise
             failed to perform or satisfy a condition precedent” under the
             Settlement Agreement.




                                     9
   CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 10 of 16



       4.     Plaintiff’s Second Motion to Compel (Doc. No. 164):

              a.     RFP No. 1: Documents and Communications relating to the nature
                     and amount of damages that Defendants allegedly incurred as a
                     result of Plaintiff’s alleged breach of the Settlement Agreement.

              b.     RFP No. 2: Documents and Communications relating to the drafting,
                     negotiation, inclusion, meaning, ambiguity, applicability, viability,
                     or interpretation of paragraph 3 of the Settlement Agreement,
                     including Defendants’ understanding of the same.

              c.     RFP No. 3: Documents and Communications relating to the drafting,
                     negotiation, inclusion, meaning, ambiguity, applicability, viability or
                     interpretation of paragraphs 9-12 of the Settlement Agreement,
                     including Defendants’ understanding of the same.

              d.     RFP No. 5: All Agreements YOU have entered into with Retailers
                     that were in effect on or after February 9, 2011, including any
                     Agreements that includes an automatic rollover that automatically
                     extends the Agreement past the initial term unless the retailer
                     provides notice prior to the original termination date; has a delayed
                     rollout provision or otherwise limits the type and rollout of products
                     that another third-party provider can display in that retailer; a right
                     of first refusal clause; an exclusivity clause; grants YOU exclusivity
                     to “shelf messaging” or “general advertising,” or prohibits a retailer
                     from using signage that is “substantially similar to any NAM
                     Program;” or “includes any mention or description of product
                     features or benefits or any advertising claims; and any
                     communications concerning the inclusion, effect, enforcement, or
                     purpose of any such provisions in any Agreement.



       The Court has reviewed each discovery request at issue, and reviewed each topic

noticed in the 30(b)(6) deposition notice at issue and considered both the relevance and

proportionality of the discovery sought. Based on the Court’s consideration, and the file,

submissions, and proceedings herein, the Court grants in part and denies in part the

pending motions as delineated below.


                                            10
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 11 of 16



                                        ORDER

        Based on the file, records, and submissions herein, IT IS HEREBY ORDERED

that:

        1.    Plaintiff’s Motion for a Protective Order Regarding Defendants’ Notice of

Rule 30(b)(6) Deposition (Doc. No. 155), is GRANTED IN PART and DENIED IN

PART as follows:

              a.    Regarding Topic 2, the motion for a Protective Order is GRANTED
                    IN PART AND DENIED IN PART. Insignia must produce a witness
                    prepared to testify about the factual basis for each denial asserted in
                    Insignia’s Answer to Defendant’s Counterclaim, filed September 4,
                    2019; however, the “details of any investigation done by Insignia to
                    determine such facts” is stricken from the Topic as overly broad,
                    unduly burdensome, and not described with reasonable particularity.

              b.    Regarding Topic 3, the motion for a Protective Order is GRANTED.
                    The topic as drafted is overly broad, making it unduly burdensome
                    for a Rule 30(b)(6) witness to prepare to testify on the topics
                    identified and is not described with reasonable particularity. Insignia
                    is not required to produce a witness on Topic 3.

              c.    Regarding Topic 4, the motion for a Protective Order is GRANTED.
                    The topic, including its eleven subparts, as drafted, is overly broad,
                    making it unduly burdensome for a Rule 30(b)(6) witness to prepare
                    to testify on the topics identified and is not described with
                    reasonable particularity. Insignia is not required to produce a witness
                    on Topic 4.

              d.    Regarding Topic 5, the motion for a Protective Order is GRANTED
                    because the topic as drafted seeks information that is not sufficiently
                    relevant or proportional to the needs of the case. Insignia is not
                    required to produce a witness on Topic 5.

        2.    Defendants’ Motion to Determine the Sufficiency of Plaintiff’s Responses

and Objections to Defendants’ Requests for Admission and Rule 30(b)(6) Deposition

(Doc. No. 161) is GRANTED IN PART and DENIED IN PART as follows:

                                           11
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 12 of 16



              a.      Regarding Defendants’ request to determine the sufficiency of
                      Plaintiff’s answers and objections to Defendants’ expedited Requests
                      for Admissions, the motion is addressed as follows:

                     i.      Insignia’s Objections to RFA 1 are overruled, excerpt for the
                             objection to attorney-client privilege or work-product
                             protection. The request is not vague and ambiguous, and a
                             response is relevant and proportional to the needs of the case.
                             An amended answer that complies with Rule 36 must be
                             served. 4

                    ii.      Insignia’s Objections to RFA 2 are overruled, excerpt for the
                             objection to attorney-client privilege or work-product
                             protection. The request is not vague and ambiguous, and a
                             response is relevant and proportional to the needs of the case.
                             An amended answer that complies with Rule 36 must be
                             served.

                   iii.      Insignia’s Objections to RFA 3 is overruled, excerpt for the
                             objection to attorney-client privilege or work-product
                             protection. The request is not vague and ambiguous, and a
                             response is relevant and proportional to the needs of the case.
                             An amended answer that complies with Rule 36 must be
                             served.

                   iv.       Insignia’s Objections to RFA 4 are overruled, excerpt for the
                             objection to attorney-client privilege or work-product
                             protection. The request is not vague and ambiguous, and a
                             response is relevant and proportional to the needs of the case.
                             An amended answer that complies with Rule 36 must be
                             served.

                    v.       Insignia’s Objections to RFA 5 are overruled, excerpt for the
                             objection to attorney-client privilege or work-product

4
        “If a matter is not admitted, the answer must specifically deny it or state in detail
why the answering party cannot truthfully admit or deny it. A denial must rarely respond
to the substance of the matter; and when good faith requires that a party qualify an
answer or deny only a part of a matter, the answer must specify the part admitted and
qualify or deny the rest.” Fed. R. Civ. P. 36 (a)(4). The Court does not overrule the
objection as to attorney-client privilege or work-product protection; however, at this
point, Insignia has not explained how privilege or protection would apply when
responding to the request.

                                             12
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 13 of 16



                           protection. The request is not vague and ambiguous, and a
                           response is relevant and proportional to the needs of the case.
                           An amended answer that complies with Rule 36 must be
                           served.

                  vi.      Insignia’s Objections to RFA 6 are overruled, excerpt for the
                           objection to attorney-client privilege or work-product
                           protection. The request is not vague and ambiguous, and a
                           response is relevant and proportional to the needs of the case.
                           An amended answer that complies with Rule 36 must be
                           served.

                 vii.      Insignia’s Objections to RFA 7 are overruled, excerpt for the
                           objection to attorney-client privilege or work-product
                           protection. The request is not vague and ambiguous, and a
                           response is relevant and proportional to the needs of the case.
                           An amended answer that complies with Rule 36 must be
                           served.

                viii.      Insignia’s Objections to RFA 8 are overruled, excerpt for the
                           objection to attorney-client privilege or work-product
                           protection. The request is not vague and ambiguous, and a
                           response is relevant and proportional to the needs of the case.
                           An amended answer that complies with Rule 36 must be
                           served.

                  ix.      Insignia’s Objections to RFA 9 are overruled, excerpt for the
                           objection to attorney-client privilege or work-product
                           protection. The request is not vague and ambiguous, and a
                           response is relevant and proportional to the needs of the case.
                           An amended answer that complies with Rule 36 must be
                           served.

          b. Regarding Defendants’ request to compel Plaintiff’s 30(b)(6) deposition on
             the topics noticed, the motion is GRANTED IN PART and DENIED IN
             PART as follows:

                   i.      Regarding Topic 1, Insignia has agreed to prepare and present
                           a witness in good faith as to Topic 1 as reflected in the
                           parties’ submissions. (See Doc. No. 182 at 22.) 5 To the extent

5
        Apparently, Insignia agrees to produce a witness to testify about “specific dates
for allegations where a specific date can be adduced, and date ranges for general
                                                        (Footnote continued on next page)
                                           13
   CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 14 of 16



                                testimony is sought for this topic beyond what is agreed to,
                                Defendants motion to compel is DENIED.

                    ii.         Regarding Topic 2, the motion to compel is GRANTED IN
                                PART and DENIED IN PART. Insignia must produce a
                                witness prepared to testify about the factual basis for each
                                denial asserted in Insignia’s Answer to Defendant’s
                                Counterclaim, filed September 4, 2019; however, the “details
                                of any investigation done by Insignia to determine such facts”
                                is stricken from the Topic as overly broad, unduly
                                burdensome, and not described with reasonable particularity.

                   iii.         Regarding Topic 3, the motion to compel is DENIED. The
                                topic as drafted is overly broad, making it unduly burdensome
                                for a Rule 30(b)(6) witness to prepare to testify on the topics
                                identified and is not described with reasonable particularity.
                                Insignia is not required to produce a witness on Topic 3.

                   iv.          Regarding Topic 4, the motion to compel is DENIED. The
                                topic, including its eleven subparts, as drafted, is overly
                                broad, making it unduly burdensome for a Rule 30(b)(6)
                                witness to prepare to testify on the topics identified and is not
                                described with reasonable particularity. Insignia is not
                                required to produce a witness on Topic 4.

                    v.          Regarding Topic 6, the motion to compel is GRANTED. The
                                topic as drafted is relevant and proportional. Insignia must
                                produce a witness on Topic 6.

              b.          Defendants’ request for attorneys’ fees and expenses is DENIED.

       3.     Plaintiff’s Second Motion to Compel (Doc. No. 164) is GRANTED IN

PART and DENIED IN PART as follows:


(Footnote continued from previous page)
allegations of facts or conduct. Where an allegation is not premised on underlying facts
or conduct, i.e., assertions of law, we understand that a date will not be provided.” (Doc.
No. 183, Decl. of Gloria Park, Ex. 10.) Insignia will, in good faith, reasonably prepare
and present a witness on Topic 1 as narrowed after the parties’ extensive meet and confer.
As such, there does not appear to be a dispute as to Topic 1 at this time.


                                                14
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 15 of 16



            a.       Regarding Plaintiff’s RFP Nos. 2 and 3 (all non-privileged
                     documents relating to News’s understanding of paragraphs 3 and 9-
                     12 of the Settlement Agreement), the motion is GRANTED. If
                     Defendants assert privilege or work-product protection, they may
                     withhold documents and identify them on a privilege log, which may
                     be subject to further challenge.

            b.       Regarding Plaintiff’s RFP No. 5 (all agreements containing a right-
                     of-first refusal provision that were in effect on or after February 9,
                     2011, the date of the Settlement Agreement), the motion is DENIED
                     WITHOUT PREJUDICE. The request as drafted is overly broad and
                     unduly burdensome and to the extent there are relevant documents
                     within this broad request, the Court cannot discern whether they are
                     the subject of other requests or will be produced pursuant to
                     documents produced through the application of search terms. If so,
                     the request seeks duplicative documents. Finally, based on the record
                     before the Court, the importance of the discovery sought in resolving
                     the breach-of-contract issue is not proportional. Plaintiff may renew
                     the request after the search term documents are produced or draft a
                     more particularized document request. This Court’s denial should
                     not be interpreted to establish good cause to extend any deadline for
                     briefing. 6

            c.       Regarding Plaintiff’s RFP No. 1 (all non-privileged documents
                     regarding the fees and costs incurred by News as a result of
                     Insignia’s alleged breach of the Settlement Agreement), the motion
                     is GRANTED to the extent Defendants are seeking attorney fees and
                     costs as a category of damages. If they are, they must produce
                     responsive documents that exist and are in their possession, custody,
                     and control now. This Court did not bifurcate liability and damages
                     discovery.

       4.     Supplemental answers to the requests for admission must be served no later

than June 15, 2020. Any documents responsive to RFP 2–3 must be produced no later

than June 19, 2020. Any documents responsive to RFP 1 must be produced no later than



6
       This ruling is specific to this RFP and should not be interpreted to suggest that this
Court has set a bar on pre-2011 discovery.


                                             15
    CASE 0:19-cv-01820-MJD-BRT Document 186 Filed 06/08/20 Page 16 of 16



June 26, 2020. Any privilege logs must be produced before July 10, 2020. Any Rule

30(b)(6) depositions on the permitted topics must be completed no later than June 30,

2020. 7 The District Court’s order setting the deadline for filing and serving dispositive

motions on only the breach-of-contract issues is extended to July 10, 2020.



Date: June 8, 2020                         s/ Becky R. Thorson
                                           BECKY R. THORSON
                                           United States Magistrate Judge




7
        This Court will not take calls during a deposition. To the extent there is a dispute
at the deposition the parties should make every attempt to resolve it or make the
appropriate record at the deposition for bringing the unresolved dispute to the attention of
the Court following the deposition.

                                             16
